Mount, J.
(dissenting) — It is not disputed that the money taken from the defendant is the property of the defendant. It is not clear that the money is necessary to be used as evidence upon the trial. But conceding that it may be useful and necessary as such evidence, the trial court, in its discretion, may control it and order it returned to the rightful owner, either before or after the trial. Such discretion will not be reviewed except for abuse. There is no abuse of discretion .shown here. It seems to me, therefore, that the writ should be dismissed and the order affirmed.
I therefore dissent.